Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
This application is a national stage of PCT/EP2018/077677, filed 10/11/2018, claiming priority to UK Application GB 1717260.2, filed 11/20/2017.
Election/Restrictions
Claims 1-13 and 15-17 are pending in the application. Applicants’ election with traverse of Group I, claims 1-13 and 17 in the reply filed on 11/29/2021 is acknowledged. Applicants’ argument in traverse is found persuasive; accordingly, the Requirement is withdrawn. Therefore, all of claims 1-13 and 15-17 are under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  15 and 16  are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, because the specification does not reasonably enable a person skilled in the art to to practice either a method of treating or a method of preventing the broad genera of disorders recited in these claims.  
Under MPEP §2164, in order to satisfy the enablement requirement, a disclosure must enable a person skilled in the art to practice the claimed invention without undue experimentation. The so-called “Wands factors” provide a standard for determining whether a disclosure satisfies the enablement requirement or whether, on the other hand, any In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). The Wands factors are:	
(A)	The breadth of the claims;
(B)	The nature of the invention;
(C)	The state of the prior art;
(D)	The level of one of ordinary skill;
(E)	The level of predictability in the art;
(F)	The amount of direction provided by the inventor;
(G)	The existence of working examples; and
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The breadth of the claims is vast. The claims encompass methods of preventing and of treating “allergic diseases, inflammatory diseases, metabolic diseases, autoinflammatory diseases, autoimmune diseases, proliferative diseases, transplantation rejection, diseases involving impairment of cartilage turnover, congenital cartilage malformations, and/or diseases associated with hypersecretion of IFNa, IL12 and/or 1L23.”
Allergic diseases are legion and include reactions to foods, chemicals, drugs and vaccines, animals, and plant products. The range of allergic reactions varies from sniffles to anaphylaxis severe enough to cause death.
Inflammatory diseases are also numerous and highly diverse. They include asthma, psoriasis, atopic dermatitis, arthritis, multiple sclerosis, and inflammatory bowel disease, chronic obstructive pulmonary disease (COPD), and atherosclerosis. 
Inflammatory diseases differ mechanistically and would not all be expected to be treatable or preventable with the same pharmaceutical. For example, chronic obstructive pulmonary disease is a syndrome of progressive airflow limitation caused by chronic inflammation of the airways and lung parenchyma generally treated with inhaled bronchodilators, pulmonary rehabilitation, and in some cases surgery.  On the other hand, multiple sclerosis (MS) is an inflammatory demyelinating disease of the central nervous system. Treatment strategies for MS usually involve the management of symptoms and the use of disease-modifying drugs to reduce the frequency of relapses and to slow the progression of disability. Actual prevention of MS has not been documented. 

Proliferative diseases are numerous and distinctive. Well over one hundred cancer types are known and, most include subtypes.  See data from the National Cancer Institute (http://www.cancer.gov/) 
Leukema diseases alone comprise several distinct entities. Based on morphology and cytochemistry, acute leukemia may be classified as eight different types of acute myeloid leukemias (M0 to M7) and three types of acute lymphoid leukemias (L1 to L3).  In addition, the acute lymphoid leukemias are classified primarily based on lineage rather than morphology. Because the treatments of acute lymphoid and acute myeloid leukemias may differ significantly, the most important first step in the diagnostic assignment is to distinguish the lymphoid and myeloid lineages to assign therapy.  On the other hand, chronic myelogenous leukemia (also called chronic myeloid leukemia or chronic granulocytic leukemia) is a clonal hematopoietic disorder caused by an acquired genetic defect in a pluripotent stem cell. Chronic lymphocytic leukemia is a monoclonal hematopoietic disorder characterized by a progressive expansion of lymphocytes of B-cell lineage.  Myelodysplastic syndromes are clonal hematopoietic stem cell disorders whose common denominator is dysplasia in one or more hematopoietic cell lineages, which includes myelodysplastic syndromes with myelofibrosis, hypoplastic myelodysplastic syndromes, myelodysplastic syndromes with eosinophilia or basophilia, and chronic myelomonocytic leukemia.  
Various types of cancer operate by different mechanisms and require different treatments.  For example, the epidemiology of even primary brain tumors is complex, because many histologic subtypes of tumors arise within the CNS, reflecting the diversity of cell types found there. Fifteen major subgroups of CNS tumors are known. Chemotherapy is used as primary therapy for few types of CNS tumors (i.e., primary CNS lymphoma), is at most an adjunct to surgery and radiation for some CNS tumors, and is totally ineffective for others.   
The genus of metabolic diseases is equally vast and diverse.  There are hundreds of metabolic diseases Examples include insulin resistance, dyslipidaemia, 17-alpha-hydroxylase deficiency, 17-beta hydroxysteroid dehydrogenase 3 deficiency, 18 Hydroxylase deficiency,  2-Hydroxyglutaric aciduria, 2-methylbutyryl-CoA dehydrogenase deficiency Cerebral folate deficiency, Gaucher disease type 1, Gaucher disease type 2,  Gaucher disease type 3, Gestational diabetes insipidus, Fabry disease, Isovaleric acidemia Kanzaki disease, Kearns-Sayre syndrome, Niemann-Pick disease type A, Niemann-Pick disease type B, Neonatal adrenoleukodystrophy, Tangier disease, and Tay-Sachs disease.
Autoimmune diseases are also numerous and diverse. They include Addison’s disease, Ankylosing spondylitis, Behçet's disease, Celiac disease, Diabetes mellitus type 1, Eosinophilic esophagitis, Hashimoto's syndrome, Kawasaki's disease, Lupus nephritis, Myasthenia gravis, Psoriasis, Sarcoidosis, Scleroderma, and Vitiligo.
The state of the art is such that methods of preventing the majority of diseases encompassed by these claims are not known. 
The therapeutic art is generally considered to be only moderately predictable, with great sensitivity to small changes in chemical structure.
For methods of treating and methods of preventing this enormous number and variety of disorders the specification provides zero examples and zero guidance. The cellular and whole blood assays and the murine model of psoriatic hyperplasia do not approach the amount of direction necessary to satisfy the requirement of 35 USC §112(a) that a patent specification teach a skilled artisan to make and use (not to make and test) the full scope of the claimed invention without undue experimentation. The state of the art provides no compensating guidance.
In the present case, for prevention or treatment of the full scope of diseases encompassed by these claims a skilled artisan would need to conduct numerous levels of experimentation, starting with the most basic ab initio proof of concept and proceeding through HTS, lead identification, SAR, etc., etc. This is an undue amount of experimentation.
	
	Conclusion
Claims 1-13 and 17 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner 
Art Unit 1622